Citation Nr: 1451186	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-23 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for gastroenteritis (also claimed as irritable bowel syndrome) and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for headaches and, if so, whether service connection is warranted, to include as secondary to a service-connected disability.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left foot disability and, if so, whether service connection is warranted, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for right knee disorder, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for left knee disorder, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for a thoracic spine disorder, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.

8.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine, L4-L5.

9.  Entitlement to rating in excess of 20 percent for right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2007 and February 2008 by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the case was subsequently transferred to the Milwaukee, Wisconsin RO.  

The Board notes that the October 2007 rating decision granted service connection for depression and anxiety and assigned an initial 10 percent disability rating.  Subsequently, by a June 2013 rating decision, the RO recharacterized the disability as depressive disorder not otherwise specified (NOS) and increased the rating to 30 percent disabling, effective March 30, 2007.  Significantly, the June 2013 rating decision noted that this increase was considered only a partial grant of benefits sought on appeal and indicated that, if this satisfied the Veteran's appeal on this issue, she should let the RO know in writing.  Thereafter, in September 2013 correspondence the Veteran stated that she accepted such decision as to the evaluation of her depressive disorder NOS.  Therefore, such issue has been withdrawn.  

With regard to the TDIU claim, during the course of this appeal, the Veteran was awarded Federal employee disability retirement beginning April 2013 and, in November 2013, she filed a formal claim for a TDIU, contending that she was unemployed due to her service-connected low back and right foot disorders.  The AOJ has not yet adjudicated a claim for a TDIU.  However, the Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, as part-and-parcel of the higher disability rating for degenerative joint disease of the lumbar spine as well as right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints, and the Board has included this claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.
	
The issues of entitlement to service connection for gastroenteritis and a thoracic spine disorder as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDINGS OF FACT

1.  In a final decision issued in July 1993, the RO denied the Veteran's claims of entitlement to service connection for gastroenteritis and migraine headaches.

2.  In a final decision issued in April 1996, the RO denied the Veteran's claim of entitlement to service connection for ocular hypertension with ophthalmic migraine.

3.  In a final decision issued in May 1999, the RO determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for ocular hypertension with ophthalmic migraine.   

4.  In a final decision dated in January 2005, the RO denied the Veteran's claim of entitlement to service connection for a left foot disability.

5.  Evidence added to the record since the final July 1993, April 1996, May 1999,  and January 2005 denials is not cumulative or redundant of the evidence of record at the time of the decisions and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a gastroenteritis, headaches, and a left foot disability.

6.  The Veteran does not have a current diagnosis of a chronic disability manifested by headaches during pendency of the claim. 

7.  A left foot disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by a service-connected disability.

8.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, arthritis did not manifest within one year of the Veteran's discharge from service, and such was not caused or aggravated by a service-connected disability.

9.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, arthritis did not manifest within one year of the Veteran's discharge from service, and such was not caused or aggravated by a service-connected disability.

10.  Obstructive sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by a service-connected disability.

11.  At no time during the appeal period has the Veteran's degenerative joint disease of the lumbar spine, L4-L5, resulted in forward flexion of the thoracolumbar spine to 30 degrees or less, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use; favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine; intervertebral disc syndrome with incapacitating episodes; or associated objective neurologic abnormalities.

12.  At no time during the appeal period has the Veteran's right hallux
limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints resulted in severe malunion or nonunion of the tarsal or metatarsal bones nor has the disorder approximated a severe foot disability.  


CONCLUSIONS OF LAW

1.  The July 1993 rating decision that denied service connection for gastroenteritis and migraine headaches is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) [(2013)].

2.  The April 1996 rating decision that denied service connection for ocular hypertension with ophthalmic migraine are final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) [(2013)].	
3.  The May 1999 rating decision that determined that new and material evidence had not been received in order to reopen the Veteran's claim of entitlement to service connection for ocular hypertension with ophthalmic migraine is final.   38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2013)].

4.  The January 2005 rating decision that denied service connection for a left foot disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2013)].

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for gastroenteritis, headaches, and a left foot disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  The criteria for service connection for a chronic disability manifested by headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

7.  The criteria for service connection for a left foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

8.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

9.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

10.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2013).

11.  The criteria for a rating in excess of 20 percent for degenerative joint disease of the lumbar spine, L4-l5, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2013).

12.  The criteria for a rating in excess of 20 percent for right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5280-5283 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for gastroenteritis, headaches, and a left foot disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issue of entitlement to service connection for gastroenteritis is deferred pending additional development consistent with the VCAA.

Relevant to the service connection claims decided herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, June 2006 (bilateral knees), September 2006 (left foot), August 2007 (headaches), and November 2007 (sleep apnea) letters, sent prior to the initial unfavorable decisions issued in October 2007 (bilateral knees, left foot, and headaches) and February 2008 (sleep apnea), advised the Veteran of the evidence and information necessary to substantiate her service connection claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to substantiate her claims for service connection on a secondary basis (i.e., as secondary to her service-connected lumbar spine, right foot, and/or chronic sinusitis disabilities).  The letters also advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the increased rating claims decided herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2006 letter, sent prior to the initial unfavorable decision issued in October 2007, advised the Veteran of the evidence and information necessary to substantiate her increased rating claims as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's available service treatment and personnel records as well as post-service VA treatment and private treatment records have been obtained and considered.  Notably, as above, the Veteran was awarded Federal employee disability retirement beginning April 2013 and, while these records were initially requested from the Office of Personnel Management (OPM) in April 2014 with a follow-up request in July 2014, the records pertaining to this award are not of record.  However, a July 2014 Report of Contact shows that the Veteran wished to cancel the request for these records and proceed with adjudication of her claims without them.  The Veteran has not identified any other additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in May 2013 in conjunction with the service connection and increased rating claims on appeal.  Neither the Veteran nor her representative has alleged that the examinations pertaining to the headaches, lumbar spine, and/or right foot are inadequate for adjudication purposes.  However, in September 2013 and November 2013 correspondence, the Veteran argued that the May 2013 VA examiner was biased with regard to the opinions pertaining to bilateral knee, left foot, and obstructive sleep apnea issues because the May 2013 VA examiner questioned the propriety of previous grants of service connection for right hallux limitus/extensus status post bunionectomy, chronic sinusitis, and chronic bronchitis.  

As for this alleged bias, the Board notes that, while the examiner did question these previous grants, he, nonetheless, accepted the grants of service connection in providing the necessary medical opinions regarding the Veteran's secondary service connection claims.  Also, a VA examiner is presumed to have properly discharged his duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347   (Fed. Cir. 2004).  Essentially, the Veteran disagrees with the VA examiner's analysis of the facts.  However, as the Veteran has not demonstrated that the VA examiner was unaware of any significant fact in this case or introduced any evidence that shows a lack of impartiality of the VA examiner, the Veteran has not met her burden to show that the VA examinations were inadequate on the basis of bias.

Moreover, with regard to the service connection issues, the Board finds that the May 2013 VA examinations and accompanying opinions are adequate to decide these issues as they are predicated on an interview with the Veteran; a review of the record, to include her service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the headaches, left foot, bilateral knee, and obstructive sleep apnea issues decided herein has been met. 

With regard to the increased rating issues, the Board finds that the May 2013 examination is adequate in order to evaluate the Veteran's service-connected lumbar spine and right foot disabilities as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Furthermore, the Veteran has not alleged that such disabilities have increased in severity since the May 2013 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.
		
II.  New and Material Evidence Claims

The Veteran submitted an original claim for service connection for various disabilities, to include gastroenteritis and migraine headaches, in November 1992.  In connection with this claim she was afforded a VA examination in June 1993 and the examiner diagnosed "s/p (status post) viral gastroenteritis with no residuals," as well as "migraine headaches - examined for, not found."
	
By rating decision dated in July 1993, the RO denied service connection for gastroenteritis and migraine headaches.  Specifically, the RO noted that, although there was a record of treatment in service for gastroenteritis and headaches, there were no current diagnoses of these disorders.  Although the RO provided notice of the July 1993 denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of July 1993 is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claims for service connection for gastroenteritis and/or headaches was received prior to the expiration of the appeal period stemming from the July 1993 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Subsequently, by rating decision dated in April 1996, the RO denied service connection for ocular hypertension with ophthalmic migraine.  It was noted that the Veteran originally claimed service connection for headaches and conjunctivitis as separate conditions, both of which were denied in the July 1993 rating decision but, in 1995, she was treated for blurry vision which cleared after a few minutes, thought to be due to ophthalmic migraine.  However, the migraine syndrome was noted to be transient, with no permanent effect on vision or eye health.  Thus, service connection was denied for ocular hypertension with ophthalmic migraine as this condition was transient and not considered a chronic condition subject to service connection.  Although the RO provided notice of the April 1996 denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of April 1996 is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claim for service connection for ocular hypertension with ophthalmic migraine was received prior to the expiration of the appeal period stemming from the April 1996 rating decision.  See also Bond, 659 F.3d at 1367; Roebuck, 20 Vet. App. at 316; Muehl, 13 Vet. App. at 161-62.  

The Veteran submitted a second claim for service connection for an eye disorder in November 1998.  By rating decision dated in May 1999, the RO found that the Veteran had failed to submit new and material evidence to reopen a previously denied claim of entitlement to service connection for ocular hypertension with ophthalmic migraine.  Although the RO provided notice of the May 1999 denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of May 1999 is also final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claim for service connection for ocular hypertension with ophthalmic migraine was received prior to the expiration of the appeal period stemming from the May 1999 rating decision.  See also Bond, 659 F.3d at 1367; Roebuck, 20 Vet. App. at 316; Muehl, 13 Vet. App. at 161-62.  

The Veteran submitted a claim for service connection for bilateral foot disorders in August 2004.  In connection with this claim, she was afforded a VA examination in November 2004.  Upon examination, the Veteran reported extensive problems regarding her right foot but denied left foot pathology.  By rating decision dated in January 2005 the RO denied service connection for gastroenteritis and migraine headaches.  Specifically, the RO noted that although there were no current complaints or diagnoses regarding the left foot.  Although the RO provided notice of the January 2005 denial, the Veteran did not initiate an appeal.  Therefore, the RO's decision of January 2005 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claim for service connection for a left foot disorder was received prior to the expiration of the appeal period stemming from the July 1993 rating decision.  See also Bond, 659 F.3d at 1367; Roebuck, 20 Vet. App. at 316; Muehl, 13 Vet. App. at 161-62.  

With regard to the July 1993, April 1996, and May 1999 final rating decisions discussed above, the Board notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. 
§ 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, while the Veteran subsequently submitted copies of her service treatment records in August 2004, they are duplicative of the service treatment records already of record at the time of the July 1993, April 1996, and May 1999 rating decisions. Therefore, the provisions of 38 C.F.R. § 3.156(c)  are inapplicable to the present claims.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Thereafter, in May 2006, the Veteran requested to reopen her claim for service connection for gastroenteritis.  In August 2006, the Veteran requested to reopen her claim for service connection for a left foot disorder.  Later, in March 2007, the Veteran requested to reopen her claim for service connection for headaches.  In connection with these claims, the Veteran contended that she was currently experiencing headaches secondary to her service-connected chronic sinusitis and submitted VA treatment records showing treatment for gastroenteritis in January 2005, and treatment for left plantar fibroma in July 2006.  By rating decision issued in October 2007, the RO continued the denial of service connection for gastroenteritis, headaches, and a left foot disorder, finding that the Veteran had failed to submit new and material evidence to reopen the claims.  Thereafter, the Veteran perfected an appeal of these decisions.  In connection with her appeal, she was afforded VA examinations in May 2013 pertinent to the claimed gastroenteritis, headaches, and left foot disorder.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence received since July 1993, April 1996, May 1999, and January 2005 rating decisions is new and material.  Specifically, since such decisions additional evidence addressing the bases of the prior final denials has been received, to include the January 2005 VA treatment record showing gastroenteritis, the July 2006 VA treatment record showing a diagnosis of left plantar fibroma, and the Veteran's competent statements, which are also presumed credible for the purposes of reopening a claim, that she is currently experiencing headaches, thought to be secondary to her service-connected chronic sinusitis.  

In Shade, the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The July 1993, April 1996, May 1999, and January 2005 rating decisions denied service connection for these conditions as there was no evidence of such disorders.  Now there is current evidence of such disorders.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for gastroenteritis, headaches, and a left foot disability  

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis and organic diseases of the nervous system, to include migraine headaches, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases as listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006. The new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. 
§ 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, for the Veteran's claims that were filed prior to October 10, 2006, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Headaches

As above, while the Veteran's service treatment records show treatment for headaches, a post-service VA examination in June 1993 noted an impression of "migraine headaches - examined for, not found."  Subsequently, by rating decision dated in July 2002, the Veteran was awarded service connection for chronic sinusitis and chronic bronchitis.  In her March 2007 claim for service connection for headaches, she contended that her headaches are secondary to her now service-connected sinusitis.  A review of the Veteran's VA outpatient treatment records dated through May 2013 and private treatment reports dated through December 2013 show occasional complaints of headaches but do not show a diagnosed headache disability.  

In May 2013, the Veteran was afforded a VA examination to determine whether she has a current headache condition caused by active duty status or secondary to or aggravated by service-connected chronic sinusitis.  Upon examination of the Veteran, the examiner wrote "[t]here is no pathologic diagnosis of a headache condition caused by active duty status or secondary to or aggravated by service-connected chronic sinusitis."  

As a rationale for this opinion, the examiner noted that the Veteran's enlistment history and physical examination identified no history of sinusitis, and the head and neck examination was without physical abnormalities.  In January 1975 the Veteran presented with a headache and was noted on physical examination to have point tenderness to percussion of the left frontal sinus for which a diagnosis of sinusitis
was made, which was treated by decongestants, aspirin for pain, and a
cough suppressant.  A history and physical examination in July 1978 identified
no physical abnormalities on the head and neck examination, and there was
no complaint of sinusitis.  

In June 1980 the Veteran presented with nausea and headaches, and the assessment felt that the nausea and vomiting might be secondary to the headaches, which were treated conservatively without need for return to the emergency room following this visit.  In June 1981, a history and physical examination identified no physical abnormalities of the head/neck, and there was no report of complaint of sinusitis.  In January 1986, the Veteran presented with nausea and headache, and the diagnosis was viral syndrome, which was treated conservatively.  A history and physical examination in June 1986 indicated she was complaining of severe headaches and sinusitis, and there were no physical abnormalities noted in the head and neck examination.  The examining physician found intermittent frontal and tension headaches with increased symptoms with PMS (premenstrual syndrome).  

In April 1988 the Veteran presented with visual blurring of the left eye for which the suspected diagnosis was migraine headache for which no treatment was prescribed at that time.  Two days later, the Veteran underwent a neurology evaluation where it was opined that her headaches were most likely secondary to Danocrine therapy for endometriosis, and recommended a lower dose of this medicine.  In January 1989 the Veteran presented with complaints of sinus congestion and cough, but the diagnosis that day was viral syndrome.  A review of systems in February 1989 noted a history of sinusitis "once," and the examining physician identified no physical abnormalities of the head and neck examination who stated medicines used to treat endometrioma in 1989 caused headaches, dizziness, and blurred vision.  A history and physical examination in May 1989 recorded examining physician described history of sinusitis as being asymptomatic, and no physical abnormalities were noted of the head and neck.  

A consultation was sent to ENT (ear, nose, and throat) in March 1990 for further evaluation of incidental finding of maxillary sinus with retention cyst.  Consultation was completed a few days later, and final impression was that the cyst was felt to be an incidental finding on MRI (magnetic resonance imaging) of maxillary sinusitis versus retention cyst with no symptoms.  Sinus x-rays were also obtained in March 1990, which suggested possible ethmoid sinusitis, but otherwise also other sinuses were normal.  In April 1990, the Veteran presented with sinus congestion, which was treated conservatively, and a re-check two days later stated resolving sinusitis.  Sinus x-rays were repeated in February 1991 with impression of normal study with no radiographic changes to suggest sinusitis.  In May 1991 the Veteran presented with nausea and headache, which was felt to be related to dehydration while taking a liquid diet.  The Veteran's August 1992 separation history and physical examination identified no physical abnormalities of the head/neck region, and although there was complaint of headache and sinusitis, the examining physician stated sinusitis was treated with decongestants.  

Post-service, a general medical examination was completed in June 1993 which concluded that migraine headaches were examined for but not found, and concluded cyst of sinus with no residuals.  Paranasal sinuses were x-rayed on June 1993 and were normal radiographically.  In October 1994, the Veteran presented with 10 days of sore throat and 8 days of sinus congestion with diagnosis of sinobronchitis treated by oral antibiotics, decongestants, and other over-the-counter measures.  In
May 1995, the Veteran presented with sore throat and cough with diagnosis of
upper respiratory infection and sinusitis treated by oral antibiotics.  In July 1995, the Veteran presented with headache with a diagnosis of ophthalmic migraine for which reassurance was provided to the patient and would monitor without treatment.  In December 1994 the Veteran had another episode of probable migraine for which re-assurance was provided and patient education.  In February 2002 the Veteran underwent a VA examination for sinusitis with a final diagnosis of recurrent sinusitis, history of, currently quiescent.  Review of this examination identified no recording of evidence of clinical evaluation for sinusitis while in active duty status.  A VA rating decision in July 2002 granted service connection for chronic sinusitis, even though there was no evidence of recurrent sinusitis at the time of the February 2002 VA examination nor documentation of sinusitis
in active duty status.  Sinus x-rays obtained in December 2002 demonstrated no
radiographic evidence of acute or chronic sinusitis.  

During the May 2013 VA examination, the Veteran reported that she typically had one headache per month, which was more likely to occur if she did not wear her CPAP (continuous positive airway pressure) mask for treatment of obstructive sleep apnea.  The examiner concluded that, while a review of the Veteran's service treatment records documented intermittent headaches while in active duty status, there was insufficient medical evidence to support an assessment of chronicity of these headaches at separation from active duty status.  Certainly the Veteran's headaches appeared to have numerous separate etiologies including medical treatment of endometriosis with Danocrine, dehydration on a liquid diet, stress/muscle tension, viral syndromes, and migraine, but none of these types of headaches occurred with sufficient frequency to warrant a diagnosis of chronic headaches.  Thus, the examiner opined that there was no current headache condition caused by active duty status.

In addition, the examiner stated that a review of the service treatment records identified insufficient evidence, in the examiner's opinion, to establish a diagnosis of chronic sinusitis for which VA service connection was granted in July 2002.  There were clinical episodes of sinusitis in January 1975 and March through April 1990 for which the Veteran was evaluated by ENT.  The sinus cyst was felt to be an incidental finding, as sinus x-rays in March 1990 suggested "possible" ethmoid sinusitis, but follow-up sinus x-rays in February 1991and at that time of the general medical examination in June 1993 were normal (without radiographic evidence of sinusitis) . Thus, the examiner opined that there was insufficient medical evidence to establish a diagnosis of chronic sinusitis related to active duty status in February 2002.  However, the Veteran has been awarded service connection for this condition for over 10 years, and the administrative possibilities for adjudicating this problem require conscientious review by appropriate VA officials.  If one can accept that
service connection for chronic sinusitis diagnosis was in error related to active duty status, then the issue of current headache condition secondary to or aggravated by service connected chronic sinusitis is eliminated.  

However, the examiner also determined that, at the very least, given the above described multiple causes of headache established for the service member while in active duty status, there is no credible medical evidence that the current headache condition was caused by or aggravated by the current service-connected chronic
sinusitis.

The Board finds the Veteran's claim for service connection for headaches must be denied as she does not have a current diagnosis of a chronic disability manifested by headaches at any point during the pendency of the claim.  In this regard, the post-service VA and private records fail to show any present complaints, treatment, or diagnoses referable to a chronic disability manifested by headaches.  Moreover, the May 2013 VA examiner noted the Veteran's in-service and post-service complaints of headaches but found no chronic disability manifested by headaches on examination.  Such opinion is predicated on an interview with the Veteran; a review of the record, to include her service treatment records; and a physical examination.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the VA examiner's opinion.  There is no contrary medical opinion of record.  

In the Veteran's February 2008 notice of disagreement, she wrote that VA had only attempted to associate her headaches to the sinusitis only, without due consideration of it being a symptom of my other conditions, such as depression, insomnia, sleep apnea, and glaucoma. However, as there is no diagnosis of a chronic disability manifested by headaches, there is no need to consider such as a symptom of the Veteran's service-connected depression.  

In this regard, the Board notes that the Veteran is competent to describe the current nature of her headaches.  However, she is not competent to relate such symptoms to a diagnosis of a chronic disability.  In this regard, the question of existence of a chronic disability, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of whether the Veteran has a chronic disability manifested by headaches may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.  

Therefore, the Board finds that, for the entire appeal period, to include the period prior to the filing of her claim, the Veteran does not have a current diagnosis of a chronic disability manifested by headaches.  See Brammer, supra; McClain, supra; Romanowsky, supra.  Therefore, service connection for such disability on any basis is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for headaches.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Left foot disability

The Veteran's service treatment records show occasional complaints regarding her left foot and, while she reported a history of "foot trouble" in her August 1992 report of medical history, her August 1992 separation examination identified no physical abnormalities of the feet.  While post-service medical evidence shows extensive treatment regarding the right foot as early as December 1998, the record is silent for any complaints regarding the left foot until October 2006 when the Veteran presented to podiatry with complaints that a left foot plantar fibroma had grown. An MRI of the left foot obtained in November 2006 demonstrated mild focal superficial fascial fibrosis, otherwise unremarkable.  In her February 2008 notice of disagreement, the Veteran wrote that her current left foot disorder is not directly related to her military service and that it is secondary to and/or aggravated by her service-connected right foot disorder.  

In May 2013, the Veteran was afforded a VA examination to determine whether she has a current left foot disorder caused by active duty status or secondary to or aggravated by service-connected disability.  The examiner diagnosed left cavus foot and plantar fasciitis and opined that these disorders were less likely than not (less than 50/50 probability) caused by active duty status or secondary to or aggravated by current service-connected right hallux limitus/extensus status post bunionectomy.

As a rationale for this opinion, the examiner noted that the enlistment history and physical examination identified no physical abnormalities of the left foot, and there were no complaints of foot trouble.  While in active duty status in June 1975, the Veteran kicked some cement with her left little toe, and presented complaining
of left foot pain for which x-rays were obtained demonstrating no fracture, but possible small dislocation, for which profile was issued and was to expire in three days.  A history and physical examination was completed in July 1978 with no physical abnormalities identified of the left foot, and no complaint of foot trouble.  Bilateral foot examination was completed in March 1989 with a diagnosis of bilateral extensor tendinitis.  In May 1989, the Veteran was evaluated by physical therapy for foot pain, was placed on a stretching program, and she continued on a profile during June 1989.  A follow-up orthopedic examination in June 1989 yielded a diagnosis of chronic extensor tendinitis of the ankles (not of the
feet).  A history and physical examination in August 1989 identified no physical abnormalities of the feet, and no complaint of foot trouble.  The examining physician that day recorded history of reported swollen ankles with diagnosis of chronic extensor tendinitis.  In June 1991, the Veteran presented with a sprained left little toe for which she was treated conservatively and was to avoid walking.  The separation history and physical examination in August 1992 identified no physical
abnormalities of the feet, and there were no complaints of any foot trouble. 

In June 1993, the Veteran underwent a general medical examination at which time
no foot diagnoses were rendered.  In December 1998 the Veteran first presented complaining of right foot pain, and right foot x-rays were obtained at that time with impression of normal study.  In January 1999 the Veteran was evaluated for back and right foot pain with diagnosis of overweight status and plantar fasciitis.  In June 2003, the Veteran presented with painful right bunion, for which an injection was performed with continued right foot pain.  In June 2004, a diagnosis of transfer metatarsalgia and synovitis associated with right hallux valgus was made.  In August 2004,  the Veteran underwent right chevron bunionectomy, right second metatarsal plantar condylectomy, and right flexor to extensor tendon transfer of the second toe.  Postoperatively she was noted to have gradual increase in plantar flexion of the first metatarsal osteotomy site.  She underwent a VA examination in November 2004 with diagnosis of painful right hallux limitus/extensus, right bunionectomy, with no evidence of pes cavus, tendinitis, left hallux abductovalgus, metatarsalgia, or plantar fasciitis.  The Veteran denied any left foot complaints at the time of examination.  In January 2005 the Veteran was re-evaluated by her podiatric surgeon, but she was dissatisfied with the surgical result, and was thereafter seen by a second podiatrist for second opinion.  In June 2005, she underwent a second right foot procedure with dorsiflexory wedge osteotomy, first metatarsal, right foot; callus distraction with external fixator, first metatarsal, right foot; and dorsiflexory osteotomy, third metatarsal, right foot.  Serial right foot films over the next year documented normal postoperative healing with proper bony alignment. 

In October 2006, the Veteran presented to podiatry with complaints that a left foot plantar fibroma had grown.  An MRI of the left foot obtained in November 2006 demonstrated mild focal superficial fascial fibrosis, otherwise unremarkable.  In March 2007, she underwent VA examination of the right foot with diagnosis of right hallux limitus, post bunionectomy and right hallux valgus.  In October 2009, the Veteran was seen by podiatry for painful right heel. The diagnoses that day were right foot pes cavus and plantar fasciitis.  In December 2009, the Veteran received a steroid injection to the right heel with symptomatic improvement.  In September 2011, the Veteran was evaluated in podiatry clinic for increased left foot pain with diagnosis of pes cavus and plantar fasciitis for which another steroid injection was performed.  In March 2012, she was seen in podiatry clinic again for left heel pain with an assessment of pes cavus and plantar fasciitis resolving, and the podiatrist opined that "it is more likely than not that her left heel condition may have come from overcompensation of her right foot."

Through the remainder of 2012 and into early 2013 the Veteran was seen in follow-up by podiatry without change in diagnosis of her left foot pes cavus and plantar fasciitis.  Review of her service treatment records identified no evidence of a left foot condition or physical abnormality of the left foot at the enlistment history and physical examination.  Additionally, evaluation for or treatment of a left little toe conditions in 1975 and in 1991 while in active duty status resolved without need for ongoing medical care.  There was no complaint of left foot trouble or physical abnormalities noted of the left foot at the separation history and physical examination.  A compensation and pension examination in November 2004 evaluated a right foot condition where there was no complaint of any left foot condition.  A review of the claims file and and CPRS (Computerized Patient Record System) records, identified first complaint of left foot condition in October 2006, reportedly following the two surgical procedures on her right foot.  Numerous podiatric clinic visits since 2007 and the current compensation and pension examination verified presence of left cavus foot and plantar fasciitis.  Given the above information, the examiner opined that the left cavus foot and plantar fasciitis is not related to active duty status.

With respect to the service-connected right hallux limitus/extensus status post bunionectomy, the examiner noted that a review of the Veteran's service treatment records identified no medical evidence that she was ever evaluated for or treated for
a right foot condition while in active duty status, and after first presenting with a right foot condition in December 1998 (6 years after separation from active-duty status), was subsequently granted service connection for the above right foot condition.  The examiner noted that the Veteran had been awarded service connection for right hallux limitus/extensus status post bunionectomy for over eight years, and the administrative possibilities for adjudicating this problem require conscientious review by appropriate VA officials.  The examiner continued that, if one can accept that service connection for right hallux limitus/extensus status post bunionectomy was in error, then the issue of left cavus foot and plantar fasciitis secondary to or aggravated by service connected right hallux limitus/extensus status post bunionectomy is eliminated.  Although the podiatrist opined in March 2012 that "it is more likely than not that her left heel condition may have come from overcompensation of her right foot," in the absence of an observed shift in gait during ambulation or pelvic tilt altering the center of gravity during ambulation, the May 2013 VA examiner determined that there was no credible medical evidence to support this statement.  Gait was observed during this compensation and pension
examination without any shift of weight from one lower extremity to another noted.  Previously recorded 3/8 inch shorter right leg than left was insufficient in magnitude to cause significant pelvic tilt to yield a gait disturbance.  As such, the examiner opined that the left cavus foot and plantar fasciitis was less likely than not (less than 50/50 probability) secondary to or aggravated by the service-connected right hallux limitus/extensus status post bunionectomy.

Initially, while not contended by the Veteran, the claim must be denied on a direct basis.  First, while service treatment records show some complaints of left foot pain, this was attributed to bilateral ankle tendonitis.  Furthermore, the separation history and physical examination in August 1992 identified no physical abnormalities of the feet, and there were no complaints of any foot trouble.  Rather, the earliest evidence of left foot problems is dated in October 2006.  Moreover, the May 2013 VA examiner opined that the Veteran's current left foot disorders were not related to the Veteran's military service.  As the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to the opinions.  See Nieves-Rodriguez, supra; Stefl, supra. 

The Board also finds that service connection for a left foot disorder as secondary to the Veteran's service-connected right foot disorder is not warranted.  In this regard, the May 2013 VA examiner addressed a March 2012 opinion that "it is more likely than not that her left heel condition may have come from overcompensation of her right foot," but found that, in the absence of an observed shift in gait during ambulation or pelvic tilt altering the center of gravity during ambulation, there was no credible medical evidence to support this statement.  The examiner specifically noted that gait was observed during the examination without any shift of weight from one lower extremity to another noted.  Also, a previously recorded 3/8 inch shorter right leg than left was insufficient in magnitude to cause significant pelvic tilt to yield a gait disturbance.  As the VA examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to his opinion.  Id. 

While the Veteran contends that her left foot disorders are secondary to her service-connected right foot disorder, the Board accords her statements regarding the etiology of these disorders little probative value as she is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of bilateral knee disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, based on the foregoing, the Board finds that service connection for a left  foot disorder is not warranted on either a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection a left foot disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral knee disorder

The Veteran's service treatment records show several complaints regarding her knees but her August 1992 separation examination shows normal lower extremities and she denied "'trick' or locked knee" in a report of medical history.  The first evidence of a left knee disorder is an August 2007 treatment record with a clinical diagnosis of chondromalacia patella.  The first evidence of a right knee disorder is a March 2006 X-ray noting "minimal degenerative changes" with minimal spurring of the patella present.  The Veteran contends both that she has a current bilateral knee disorder which is directly related to her military service and that her bilateral knee disorder is secondary to and/or aggravated by her service-connected lumbar spine and right foot disorders.  

In May 2013, the Veteran was afforded a VA examination to determine whether she has a current bilateral knee disorder caused by active duty status or secondary to or aggravated by service-connected disability.  The examiner diagnosed minimal patellofemoral compartment DJD (degenerative joint disease) of the left knee and Mild DJD right knee-tricompartmental of the right knee and opined that these disorders were less likely than not (less than 50/50 probability) related to active duty status or secondary to or aggravated by service-connected degenerative joint disease, lumbar spine, L4-5 or right hallux limitus/extensus status post bunionectomy.

As a rationale for this opinion, the examiner noted that the enlistment history and physical examination identified no physical abnormalities of the knees, and there was no history of any knee troubles at enlistment.  While in active duty status, in May 1982 a physical therapy note reported that the Veteran was running two miles a week for the last 3 months, and presented with complaint of pain on the lower
aspect of both knees for which a diagnosis of patellofemoral syndrome, left greater than right, was made for which quad exercises were prescribed.  Bilateral knee x-rays in May 1982 were negative.  In March 1989, the Veteran presented with tender lower tibias for which she was given a limited profile, and follow-up assessment stated resolving tibial tenderness for which she was to do PT (physical training)at her own pace for the next seven days.  A history and physical examination in August 1989 recorded that the examining physician stated swollen ankles with a diagnosis of chronic extensor tendinitis, but were no physical abnormalities of the knees.  Right tibia and fibula x-rays in September 1989 were normal, without fracture.  Bilateral tibia fibula x-rays were obtained in June 1991, which stated no
changes to suggest stress fracture.  The separation history and physical examination identified no complaints of knee troubles, and there were no physical abnormalities noted of the knees at separation.  

A general medical examination was completed in June 1993, which gave a diagnosis of bilateral leg condition without residuals, and history of status post pitting edema of the left leg.  A VA rating decision dated July 1993 denied service connection for bilateral leg condition.  A VA examination in May 1996 (over three years after separation) recorded that the Veteran walked with a normal gait and posture.  In March 2006, right knee x-rays were obtained for a two week history of a "knot" on the back of right knee.  The final impression was no evidence for acute fracture, subluxation or significant arthropathic change about the right knee.  There was no radiographic evidence for soft tissue mass or dystrophic soft tissue calcification about the right knee.  Right knee x-rays were obtained later in March 2006 with reported "minimal degenerative changes" with minimal spurring of the patella present.  A physical therapy note in April 2006 stated that the Veteran presented with right knee pain, and reported having an antalgic gait since initial
foot surgery in 2004/2005.  

A note in September 2006 reported that catching and popping associated with right knee pain began in February 2006.  An MRI was obtained in September 2006 with findings of 0.9 cm well-corticated, probable loose body within the posterior joint space, just posterior and medial to the posterior cruciate ligament of unclear origin.  Probable small bone island versus focal sclerosis within the medial tibial plateau.  Mild globular degenerative changes within the body of the lateral meniscus without evidence of tear, mild thinning of the lateral patellar articular cartilage, mild scattered subcutaneous edema surrounding the right knee of unclear etiology.  The clinical impression was chondromalacia patella for which the Veteran was given a home exercise program and a recommendation for trial of joint injections.  Bilateral knee x-rays were obtained in August 2007 which were read as negative. 

In 2007, she presented to primary care provider with left knee pain, which was treated symptomatically.  A note dated June 2010 indicated a diagnosis of bilateral chondromalacia at the Atlanta VA for which she received steroid injections in both knees in the past.  A physical rehabilitation medicine consultation completed in October 2010 gave a diagnosis of bilateral knee osteoarthritis for which she was referred to orthopedics to consider knee injections, and ordered for knee braces.  Orthopedic consultation was completed in November 2010 with recommendation to use medical management first before going to knee injections.  A letter from the Veteran's outside primary care provider dated in May 2012 indicated that he had cared for the Veteran for arthritis, anserine bursitis, and patellofemoral syndrome of her knees.  The Veteran was seen by her primary care physician in May 2013 for increased right knee pain and plan was to arrange for cortisone injection.	

Given that there were no physical abnormalities of the left knee at enlistment, the Veteran was diagnosed with patellofemoral syndrome left knee in May 1982, which is an overuse syndrome which was treated with quadriceps exercise to strengthen the knee, with no further clinical care for left knee and lower leg condition until March 1989 when she presented with tender lower tibias and subsequent diagnosis of chronic extensor tendinitis.  There was no diagnosis of any knee pathology in March 1989.  The separation history and physical examination identified no physical abnormalities of the left knee, and specifically there was no evidence of
clinical patellofemoral syndrome at separation. 

Review of the claims file and CPRS records identified the first evidence of a left knee condition was in August 2007 with a clinical diagnosis then of chondromalacia patella, and left knee x-ray was negative at that time for any DJD.  The Veteran
subsequently received left knee injections for symptomatic relief of pain.  Physical examination of the left knee during the May 2013 VA examination identified no
evidence of ligamentous instability or meniscal pathology.  Current x-rays of the left knee demonstrated minimal patellofemoral compartment DJD.  Current physical examination of the right knee identifies no evidence of ligamentous instability or meniscal pathology.  Current x-rays of the right knee demonstrated mild tricompartmental DJD. 

With regard to the left knee, the examiner opined that, given that the first evidence of a left knee disorder was over three years after separation from active duty status, and left knee x-ray in August 2007 was negative for DJD with current left knee x-ray positive for minimal DJD of the patellofemoral compartment, the current minimal patellofemoral DJD is most likely secondary to aging and an active lifestyle.  The examiner noted that current examination also documented normal gait during ambulation without any shift in center of gravity to contribute to excessive stressful forces to be applied to either knee.  Thus, there was no mechanism for the service-connected degenerative joint disease, lumbar spine, L5-4 or right hallux limitus/extensus status post bunionectomy to cause or aggravate the current minimal DJD of the patellofemoral compartment.

With regard to the right knee, the examiner opined that, given the first evidence of a
right knee diagnosis was over three years after separation from active duty status, and the loose body within the posterior knee and degenerative changes of the lateral meniscus without tear and no history of trauma are most likely related to aging, and right knee x-ray in August 2007 was negative for DJD with current right knee x-ray positive for mild tricompartmental DJD, the current mild tricompartmental DJD is most likely secondary to aging and an active lifestyle.  Current examination also documented normal gait during ambulation without any shift in center of gravity to
contribute to excessive stressful forces to be applied to either knee, thus there is no mechanism for the service-connected degenerative joint disease, lumbar spine, L5-4 or right hallux limitus/extensus status post bunionectomy to cause or aggravate the current minimal DJD of the patellofemoral compartment.

In the Veteran's February 2008 notice of disagreement, she stated that her service treatment records show a diagnosis of Patella femoral Joint Syndrome left greater
than right which was incurred during active duty.  She also noted an April 2006 private treatment record in which her private physician indicated that her gait was antalgic.  She further noted that a March 2007 VA examination shows that she has an apropulsive gait which, she contends, is a contributing factor of her bilateral, knee pain.  According to Taber's Cyolopedic Medical Dictionary, an antalgic gait is described as a gait in which the patient experiences pain during the stance phase and thus remains on the painful leg for as short as time as possible.  A propulsive gait is described as a walking pattern characterized by a rigid stooped posture and the relative inability to oppose forward momentum.  A person with a propulsive gait may hold the head, neck, and center of balance more anteriorly than a person with a normal gait.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis of the knees to a degree of 10 percent within the one year following her active duty service discharge in October 1992.  In addition, while the Veteran has alleged experiencing knee pain in the first year after service, she has not reported that arthritis was present at such time.  In this regard, the absolute earliest that the VA examiners and the Veteran herself place the onset of arthritis is in October 2010, which is 18 years after her service discharge.  In this regard, while March 2006 X-rays of the right knee showed minimal degenerative changes, August 2007 X-ray reports are negative for both knees.  Therefore, presumptive service connection is not warranted for arthritis of the bilateral knees, to include on the basis of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The claim must also be denied on a direct basis.  First, while service treatment records show several complaints of bilateral knee pain, the Veteran's separation examination shows normal lower extremities.  Moreover, the May 2013 VA examiner opined that the Veteran's current bilateral knee disorders were not related to the Veteran's military service.  Specifically, the examiner noted that, while there were complaints of knee pain in service, the separation history and physical examination identified no complaints of knee troubles, and there were no physical abnormalities noted of the knees at separation.  Furthermore, the examiner opined that the bilateral knee disorders were most likely secondary to aging and an active lifestyle. As the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to the opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Finally, the Board finds that service connection for bilateral knee disorders as secondary to her service-connected right foot disorder is not warranted.  In this regard, the May 2013 VA examiner specifically noted that the Veteran's current examination documented normal gait during ambulation without any shift in center of gravity to contribute to excessive stressful forces to be applied to either knee.  As such, the examiner opined that there was no mechanism for the service-connected degenerative joint disease, lumbar spine, L5-4 or right hallux limitus/extensus status post bunionectomy to cause or aggravate the current minimal DJD of the
patellofemoral compartment.  As the VA examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to his opinion.  See Nieves-Rodriguez, supra; Stefl, supra. 

While the Veteran contends that her bilateral knee disorders are related to military service or secondary to her service-connected right foot and/or lumbar spine disorders, the Board accords her statements regarding the etiology of these disorders little probative value as she is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of bilateral knee disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosis and etiology of a knee disorder requires knowledge of the impact of overuse, trauma, and/or disabilities of the foot and spine has on the knee joints.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, based on the foregoing, the Board finds that service connection for bilateral knee disorders is not warranted on a presumptive, direct, or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection a bilateral knee disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Obstructive sleep apnea

While the Veteran's service treatment records show that she was treated for insomnia, they are negative for any indication of obstructive sleep apnea.  Specifically, the August 1992 separation examination identified no physical abnormalities of the chest and lungs and she the Veteran denied "frequent trouble sleeping" in an August 1992 report of medical history.  The record is silent for any indications of sleep apnea until April 2007.  In her June 2009 substantive appeal, the Veteran wrote that her current sleep apnea is not directly related to her military service and that it is secondary to and/or aggravated by either her service-connected right chronic sinusitis or chronic bronchitis.  

In December 2007, the Veteran underwent VA respiratory examination.  The Veteran gave the examiner a 2001 medical article which reported "increased incidence of chronic respiratory infections in patients with sleep apnea."  The examiner noted, however, that the article did not define a cause and effect relationship between these entities."  The examiner opined that "it is less likely than not that her sinusitis and bronchitis are exacerbating (aggravated/increased) her sleep apnea symptoms to any clinically significant extent." 

In May 2013, the Veteran was afforded a second VA examination to determine whether her obstructive sleep apnea is caused by active duty status or secondary to or aggravated by service-connected disability.  The examiner diagnosed obstructive sleep apnea and opined that these disorders were less likely than not (less than 50/50 probability) caused by active duty status or secondary to or aggravated by current service-connected connected chronic sinusitis or chronic bronchitis.

As a rationale for this opinion, the examiner noted that the enlistment history and physical examination identified no physical abnormalities of the chest and lungs, and there was no history of respiratory conditions or symptoms at enlistment.  In the examiner's opinion, there was insufficient medical evidence of episodes of sinusitis during active duty status to warrant a diagnosis of chronic sinusitis, for which the Veteran became service-connected in July 2002.  All episodes of sinusitis during active duty status were documented in the headache DBQ with relevant medical history of sinusitis confined to January 1975 and March through April 1990, and will not be repeated here.  The current rationale will focus on episodes of bronchitis while in active duty status.  A review of the Veteran's service treatment records did not identify a single instance of evaluation of respiratory condition with diagnosis of bronchitis while in active duty status.  

A post-service general medical examination on June 1993 identified chronic upper respiratory infection associated with earaches, but there was no other respiratory diagnosis made.  A chest x-ray at the time of his general medical examination was normal.  In October 1994 (nearly 2 years after separation) the Veteran was seen for ten days of sore throat and right days of sinus congestion with a diagnosis of sinobronchitis, which was treated with oral antibiotics, cough suppressant and other over-the-counter medications.  In May 1995, the Veteran was seen for sore throat and cough with a diagnosis of upper respiratory infection and sinusitis, which was treated with oral antibiotics.  In January 1998 the Veteran had a clinical diagnosis of bronchitis and six days later was re-evaluated and felt to be resolving.  In February 2002 the Veteran underwent a VA examination for question of bronchitis with a diagnosis of recurrent asthmatic bronchitis, history of, currently quiescent.  A chest x-ray in February 2002 showed no acute process.

Pulmonary function tests in April 2002 gave a final interpretation of normal spirometry with good effort.  In April 2007, the Veteran presented with sore
throat and swollen uvula for which direct laryngoscopy was performed demonstrating mild nasopharyngeal and moderate hypopharyngeal narrowing for which a diagnosis of obstructive sleep apnea with mechanical uvulitis was made related to obstructive sleep apnea and possible sedating medications.  A sleep study was completed in July 2007 with an impression of moderate obstructive
sleep apnea/hypopnea with associated arterial oxygen desaturations and arousals.  A letter from the physician making the diagnosis of obstructive sleep apnea stated that the Veteran had inquired whether or her chronic bronchitis could have caused the sleep apnea, and the physician stated that bronchial patients have more incidences of obstructive sleep apnea, but whether airway infections directly causes obstructive sleep apnea was not clear to him.  In September 2007, the Veteran was seen by her primary care physician who reported that the Veteran was now on her third mask trying to get adjusted to it.  

As above, in December 2007, the Veteran underwent a VA examination for obstructive sleep apnea secondary to service-connected sinusitis and bronchitis.  The Veteran gave the examiner a 2001 medical article which reported "increased incidence of chronic respiratory infections in patients with sleep apnea.  The article however does not define a cause and effect relationship between these entities."  The examiner opined that "it is less likely than not that her sinusitis and bronchitis are exacerbating (aggravated/increased) her sleep apnea symptoms to any clinically significant extent." 

A primary care medicine note dated in August 2010 reported COPD (chronic bronchitis predominately with some emphysema) with about 3 weeks of cough.  In September 2010 the Veteran stated that, after completing the prednisone course, the cough returned.  Final diagnosis that day was acute bronchitis.  Pulmonary function tests were repeated in October 2010 with significant reduction in FEV1 and FVC, and final impression stated consistent with early to mild emphysema.  In December 2010 she presented for follow-up of coughing symptoms with a diagnosis of vasomotor rhinitis and postnasal drip.  In April 2011, the Veteran presented with difficulty sleeping, fatigue and concentration problems for which the final assessment was that the Veteran was not tolerating her CPAP machine well and would add Klonopin to regimen.  Because of excessive sedation the Klonopin was changed to temazepam, and a note in October 2011 documented that the Veteran was tolerating the CPAP mask better and sleeping better at night.  The history that day recorded that the Veteran was drinking four to five 20 ounce bottles of caffeinated soda per day, but the Veteran maintained that this caffeine intake had no role in her nighttime sleep difficulties.  A primary care medicine note in April 2012 indicated that the Veteran's chronic bronchitis was exacerbated by environmental exposure, such as mold at work.

The examiner reiterated that a review of the service treatment records clearly
identified no evidence of clinical diagnosis of bronchitis in active duty
status.  And, while service treatment records show clinical diagnoses of sinusitis in January 1975 and March/April 1990 with ENT evaluation, there was no in-service diagnosis of chronic sinusitis.  The May 2013 VA examiner concluded that, as opined by the compensation and pension examiner in December 2007, it is less likely than not that the documented episodes of sinusitis, and no episodes of bronchitis in active duty status, aggravated or increased the Veteran's sleep apnea
symptoms to any clinically significant extent.  The Veteran does have sleep
apnea which was diagnosed in July 2007.  Pulmonary function tests in April 2007 were essentially normal, and repeat pulmonary function tests in October 2010 showed progression to early to mild emphysema, which is unrelated to active duty
status.  The examiner concluded that there was no diagnosis of obstructive sleep apnea secondary to or aggravated by service-connected chronic sinusitis or chronic bronchitis.

Initially, while not contended by the Veteran, the claim must be denied on a direct basis.  First, while the Veteran's service treatment records show that she was treated for insomnia, they are negative for any indication of obstructive sleep apnea.  Specifically, the August 1992 separation examination is negative for examination identified no physical abnormalities of the chest and lungs.  The earliest evidence of sleep apnea is dated in April 2007.  Moreover, the May 2013 VA examiner opined that the Veteran's current obstructive sleep apnea was not related to her military service.  As the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to the opinions.  See Nieves-Rodriguez, supra; Stefl, supra. 

The Board also finds that service connection for obstructive sleep apnea as secondary to her service-connected chronic sinusitis and/or chronic bronchitis is not warranted.  In this regard, both the December 2007 and May 2013 VA examiner's noted a 2001 medical article which reported "increased incidence of chronic respiratory infections in patients with sleep apnea,"  but, also noted that the article did not define a cause and effect relationship between these entities.  The December 2007 examiner opined that "it is less likely than not that her sinusitis and bronchitis are exacerbating (aggravated/increased) her sleep apnea symptoms to any clinically significant extent" and the May 2013 VA examiner opined that "there was no diagnosis of obstructive sleep apnea secondary to or aggravated by service-connected chronic sinusitis or chronic bronchitis."  As the VA examiners offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to these opinions.  See Nieves-Rodriguez, supra; Stefl, supra. 

While the Veteran contends that her obstructive sleep apnea is secondary to her service-connected chronic sinusitis and/or chronic bronchitis, the Board accords her statements regarding the etiology of these disorders little probative value as she is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation and aggravation of obstructive sleep apnea involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such requires knowledge of the airways passages and the impact sinusitis and/or bronchitis has on them during the sleep cycle.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert, supra.

Therefore, based on the foregoing, the Board finds that service connection for obstructive sleep apnea is not warranted on either a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection obstructive sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
		
IV. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Lumbar spine disability 

The Veteran's service treatment show complaints of chronic low back pain.  By rating decision dated in May 1999, the RO granted service connection for degenerative joint disease of the lumbar spine, L4-L5, and assigned an initial 10 percent disability rating effective November 30, 1998.  By rating decision dated in July 2002, the RO increased the disability rating for the lumbar spine to 20 percent disabling effective April 13, 2001.  The Veteran submitted the current claim on appeal for an increased rating for her lumbar spine disorder in May 2006.  

The rating for the Veteran's lumbar spine disability has been assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (degenerative arthritis of the spine).  In this regard, the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted where there is forward flexion of the cervical spine to 15 degrees of less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (IDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least one week, but less than two weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Evidence relevant to the current level of severity of the Veteran's lumbar spine disorder includes VA examinations dated in March 2007 and May 2013.  During the March 2007 VA examination the Veteran reported that she injured her cervical spine when she was rear ended in a car accident around 1990.  She never specifically injured her lumbar spine but experienced 20 years of low back pain throughout the military.  The pain was constant, a 7 on a scale from one to ten, on a daily basis, and does not radiate to the lower extremities.  She takes medication for the pain and experiences diarrhea due to the medication approximately three days a month.  In November 2006 she had a flare of her low back pain for three weeks after a colonoscopy and had to use the walls for support to get off the toilet for a few days.  She missed about four days of work and was seen by a private physician who prescribed Flexeril. She denied incapacitating episodes of the low back pain, as defined by VA, during the past 12-month period.  She still used her prescription Flexeril two to three times per month but was limited because of increased sleepiness.  Recently she had to clear a paper jam from the copier at work and could not stand back up.  A coworker had to assist her because of low back pain.  The neck pain did not impact her ability to do her job.  She had to take her usual breaks at work and alternate sitting, and standing to help alleviate the low back pain.  She tried to avoid activities on the job and at home that would aggravate the low back pain such as bending, moderate to heavy lifting, stooping, etc.  She did not have to use appliances, neck braces, back braces, a cane, crutches, or walker for neck or low back pain.  She denied anorexia.  Her weight had increased.  

There was no bowel or bladder incontinence.  She had some urinary urgency that she related to her prior hysterectomy.  She did not fall.  She had been told in the past that she had an antalgic gait that she related to her feet, knees, and back.  When she walked in the mall she could only walk about 30 to 45 minutes before her feet hurt so much she had to stop.  Her back pain occasionally interfered with her ability to go to the bathroom and get back up off the toilet.  She used to wash her hair in the sink, and found that this worsened her neck and lower back pain.  She no longer mopped floors because if exacerbated her back pain.  She previously had two surgeries in August 2004 and June 2005 for her feet and she felt that the rehabilitation for her right foot had greatly contributed to her back problems.  

On physical examination of the lumbar spine, the Veteran had forward flexion from 0 to 90 degrees, backward extension from 0 to 25 degrees, left. lateral flexion from 0 to 25 degrees, right lateral flexion from 0 to 30 degrees, left lateral rotation from 0 to 30 degrees and right lateral rotation from 0 to 30 degrees.  There was no pain with these movements.  She described stiffness and pulling.  Following three repetitions she had no pain, fatigue, weakness, lack of endurance or incoordination. There was no additional limitation of motion with repetitions.  There was no spinous process tenderness.  Paraspinous muscle tenderness was consistent with muscle spasm.  Motor examination was 4+/5 in hip flexors, quadriceps, hamstrings, gastrocnemius, and anterior tibialis, deltoids, biceps, and thteroseous muscles.  Sensory examination was grossly intact throughout.  Deep tendon reflexes were 2+ throughout.

X-ray examination of the lumbar spine revealed multilevel degenerative changes with joint space narrowing most prominent at the L2/L3 level where there was slight retrolisthesis of L2 on L3.  The assessment was lumbar spine degenerative disc disease.

The examiner concluded that the Veteran's lumbar spine disorder was the source of her back pain.  She required daily medication for the pain but was limited in the use of certain prescription medicines because of diarrhea and sleepiness.  She had missed four days of work due to her back in the last four months.  She stated that her lumbar spine disorder caused a lot of constant pain, 7 on a scale from 1 to 10 on a daily basis, and is a bigger problem to her than her cervical spine.  Her back pain was not incapacitating and did not interfere with her activities of daily living.  

During the May 2013 VA examination, the Veteran reported that, during the last 12 months, she had a "constant pulling" sensation in her low back, and had trouble pulling herself up to a standing position because of her back pain.  The Veteran stated that she had pain in her lower back, and reported having been informed of "degenerative changes" by X-ray of her thoracic spine by her outside physician.  The Veteran reported a baseline 6/10 level of pain in her low back region all the time, and that standing to get up out of a chair once would not usually increase this back pain.  She stated that multiple repetitions of standing to get up out of a chair would increase her low back pain level further.  The Veteran reported that after standing in one position for 20 minutes, her low back pain would become worse and would become more severe faster if she needed to bend forward slightly while standing.  The Veteran reported that as the low back pain increased in severity, the pain moves up her back some.  The Veteran reported that in order to retrieve a small object off the floor, she would sit in a chair, bending forward in order to move her hand down to the floor level to grasp and retrieve the object, and this activity would increase her level of low back pain.  She reported that she had raked leaves recently for 30 minutes, which did increase low back pain after 30 minutes, for which she then stopped and rested, and was then able to resume raking leaves until the
pain level increased again.  

The Veteran reported that when driving a motor vehicle with proper lumbar support, her low back pain will increase "just a little."  She reported that when reaching up above shoulder height to grasp and retrieve an object, she would experience "a little pulling" in her low back region, but no pain. The Veteran stated that when she was experiencing increased low back pain, extending her back would transiently reduce low back pain.  She reported that picking up and carrying a 12 can case of soda would not increase low back pain level.  The Veteran reported being placed on a five pound maximum lifting restriction by her outside primary care physician in May 2008 and the examiner noted that this document had been reviewed during this examination.  The Veteran further reported that while sitting in a chair for this examination, her low back pain level had increased "a little bit" from baseline.  She reported that walking four blocks would be the maximum distance she could walk at one time before needing to stop and rest because of increased low back pain.  Treatments included clobenzaprine, diclofenac patches, and Advil with a fair to good response.

On physical examination, the Veteran denied flare-ups which impacted the function of the thoracolumbar spine.  Range of motion testing revealed flexion to 70 degrees (with painful motion also beginning at 70 degrees), extension to 20 degrees (with no evidence of painful motion), right lateral flexion to 15 degrees (with painful motion also beginning at 15 degrees), left lateral flexion to 15 degrees (with painful motion also beginning at 15 degrees), right lateral rotation to 20 degrees (with painful motion also beginning at 20 degrees), and left lateral rotation to 20 degrees (with painful motion also beginning at 20 degrees).  There was no additional limitation in range of motion of the thoracolumbar spine upon repetitive-use testing with three repetitions.  The examiner wrote that the Veteran experienced less movement than normal, pain on movement, and interference with sitting, standing and/or weight bearing.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine and there was no guarding or muscle spasm of the thoracolumbar spine.  

Muscle strength testing was normal and there was no evidence of muscle atrophy.  Reflex examination was hypoactive (1+) for the bilateral knees and normal (2+) for the bilateral ankles.  Sensory examination was normal.  Straight leg testing was negative and there was no radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities and there was no evidence of intervertebral disc syndrome or incapacitating episodes.  The Veteran denied the use of an assistive device for ambulation.  The examiner wrote that, due to the Veteran's lumbar spine condition, there was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-ray examination revealed arthritis but no vertebral fracture.  The examiner wrote that the Veteran's thoracolumbar spine disorder impacted her ability to work.  

Review of the VA outpatient treatment records dated through May 2013 and private treatment reports dated through December 2013 do not contain findings pertinent to the service-connected lumbar spine describing a level of disability therein significantly different than that demonstrated on the reports from the VA examinations discussed above.

In the Veteran's February 2008 notice of disagreement, she stated that she 
stated to the March 2007 VA examiner and of which is mentioned in the reasons and basis that "the pain is a constant 7/10."  As such, she wrote that the RO's  reasons and bases in the October 2007 rating decision regarding her back disorder contradicted each other, on one hand, the Veteran's account of constant pain at 7/10 and on the other hand the RO "described stiffness and pulling following three repetitions, but no pain..."  She also indicated that she had been taking pain medication for many years, but that she could not take medication during the work day because it gave her diarrhea or would "knock her out" and disrupted her work.  She indicated that when the pain got bad, she would stay home.  The Veteran wrote that the March 2007 VA examiner's comment that the Veteran had missed four days of work in the last four months because of back pain was inaccurate.  

She also wrote that her private physician, Dr. H., placed her on a profile in June 2007 in which he recommended that she would have to avoid heavy lifting, straining and repetitive bending activities that exacerbate her pain and arthritis, and, in a subsequent July 2007 letter, indicated that the Veteran could lift no more than 
five pounds and the profile duration was for 6 months.  Additionally, the Veteran wrote that her private doctors have told her that she has an antalgic gait which, according to the Veteran, is also a contributory factor with her back condition.  Furthermore, the Veteran wrote that the March 2007 VA examination indicated that the Veteran had an apropulsive gait which, she contends, is a contributing factor of her pain.  The Veteran further wrote that her lumbar spine disorder should have been considered under the "old criteria" and not the "new criteria."

Based on the foregoing, the Board finds that, for the entire appeal period, the Veteran's degenerative joint disease of the lumbar spine did not result in forward flexion of the thoracolumbar spine to 30 degrees or less, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use; favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine; IDS with incapacitating episodes; or associated objective neurologic abnormalities.

Initially, with regard to the Veteran's contention that her lumbar spine disorder should have been considered under the "old criteria" and not the "new criteria," the Board notes that the Veteran submitted her current claim for an increased rating in May 2006 and the new criteria are in effect for claims filed on or after September 26, 2003.  See 68 Fed. Reg. 51,454  -51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).

Next, the Board notes that X-rays in March 2007 revealed degenerative arthritis as interpreted by the VA examiner.  As such, the Board has initially considered the applicability of DC 5003; however, such provides that arthritis is to be rated based on limitation of motion, which is addressed in the General Rating Formula.  Moreover, as there is no evidence that the Veteran's back disability involves of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations, a separate 20 percent rating under DC 5003 is not warranted.

The Board further finds that a rating in excess of 20 percent is not warranted under the General Rating Formula.  Specifically, in order to warrant a higher rating of 40 percent, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less, or there must be favorable ankylosis of the entire thoracolumbar spine.  In the instant case, the Board finds that the Veteran's lumbar spine disability results in no more than flexion limited to 70 degrees, even in consideration of functional loss based on pain, fatigue, weakness, lack of endurance, and/or incoordination after repetitive use.  In this regard, at the March 2007 VA examination, the Veteran had flexion to 90 degrees and during the May 2013 VA examination she had flexion to 70 degrees.  During each examination, it was specifically determined that the Veteran's flexion was not further limited by pain, repetitive motion testing, or pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See DeLuca, supra; Mitchell, supra.  Furthermore, as noted by both examination reports, there is no ankylosis of the thoracolumbar spine.  Likewise, there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or entire spine.  Therefore, the Board finds that a rating in excess of 20 percent under the General Rating Formula is not warranted.

The Board has also considered whether the Veteran is entitled to a rating in excess of 20 percent under the Formula for Rating IDS Based on Incapacitating Episodes; however, the evidence fails to reflect that her lumbar spine disability results in IDS or incapacitating episodes.  Specifically, the May 2007 VA examiner wrote that the Veteran's back pain was not incapacitating and did not interfere with her activities of daily living.  Also, the May 2013 VA examiner wrote that there was no evidence of intervertebral disc syndrome or incapacitating episodes.  Therefore, a rating in excess of 20 percent under the Formula for Rating IDS Based on Incapacitating Episodes is not warranted.

As directed by Note (1) of the General Rating Formula, the Board has considered whether the Veteran's back lumbar spine results in any associated objective neurologic abnormalities such that a separate rating is warranted.  However, objective neurological evaluation in both March 2007 and May 2013 has failed to reveal any neurological impairment associated with the Veteran's lumbar spine disability.  In this regard, during the March 2007 VA examination, sensory examination was grossly intact through and deep tendon reflexes were 2+ throughout.   Likewise, during the May 2013 VA examination, sensory examination was normal, straight leg testing was negative, and there was no radicular pain or any other signs or symptoms due to radiculopathy.  

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of her back disability and notes that her lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's lumbar spine disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of her service-connected back disability. 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected lumbar spine disability; however, the Board finds that her symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

Right foot disability 

The Veteran's service treatment show that she was treated for bunion of the right great toe in March 1989.  At that time, she was diagnosed with pes cavus and extensor tendonitis, bilaterally and issued arch supports.  By rating decision dated in January 2005, the RO granted service connection for right hallux limitus/extensus status post bunionectomy (claimed as pes cavus, tendonitis, bunions, metatarsalgia and plantar fasciitis), and assigned an initial noncompensable disability rating with a temporary total rating during the Veteran's period of convalescence following an August 2004 surgical procedure, from August 19, 2004 to October 1, 2004 pursuant to 38 C.F.R. § 4.30.  By rating decision dated in August 2005, her disability rating for the right foot was increased to 10 percent from the date of service connection and increased to 20 percent effective December 1, 2004, following an extension of convalescence from her August 2004 surgery.  She was also awarded a temporary total rating during an additional period of convalescence following June 2005 surgical procedure, from June 2, 2005 to September 1, 2005 pursuant to 38 C.F.R. 
§ 4.30.  She was also awarded a 10 percent disability rating for superficial scars of the right foot effective August 19, 2004.  Subsequently, by rating decision dated in October 2005, she was granted an extension of convalescence from her June 2005 surgery with a 20 percent rating continued effective October 1, 2005.  She submitted the current claim on appeal for an increased rating for her right foot disorder in May 2006.  

The Veteran's service-connected right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints is rated under 38 C.F.R. § 4.72, Diagnostic Codes (DCs) 5280-5283.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Under DC 5280, a single, 10 percent evaluation is authorized for severe hallux valgus, if equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R.  § 4.71a, DC 5280.  This is the highest rating possible under DC 5280.
	
Under DC 5283, which addresses malunion or nonunion of the tarsal or metatarsal bones, a 10 percent evaluation is assigned when the condition is moderate, a 20 percent evaluation is assigned when the condition is moderately severe, and a 30 percent evaluation is assigned when the condition is severe.  A note to DC 5283 indicates that a 40 percent evaluation should be assigned with actual loss of use of the foot.  38 C.F.R. § 4.71a.

Descriptive words such as "slight," "moderate" and "severe" as used in the various DCs are not defined in VAs Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Foot disabilities may also be rated under DCs 5276 (acquired flat foot), 5277 (bilateral weak foot), 5278 (acquired claw foot), 5279 (metatarsalgia), 5281 (unilateral, severe, hallux rigidus), 5282 (hammer toe), and 5284 (other foot injuries), when appropriate.  Under DCs 5277, 5279, 5281, and 5282, ratings of up to 10 percent are available for weak foot, metatarsalgia (Morton's disease), hallux rigidus, and hammer toes, respectively.

Evidence relevant to the current level of severity of the Veteran's right hallux limitus/extensus includes VA examinations dated in March 2007 and May 2013.  During the March 2007 VA examination it was noted that the Veteran underwent bunionectomy procedure on her right foot in August 2004.  She subsequently underwent surgical revision of the August 2004 procedure in June 2005 that consisted of a dorsiflexory wedge osteotomy with callous distraction via an external fixator of the right first metatarsal and dorsiflexory osteotomy of the third metatarsal.  The Veteran related that she continued to experience "sharp" pain in the "ball of my foot at any time I have to apply pressure to it."  The Veteran related that towards the "end of December 2004" she was fitted with a "Dyna Splint" that "pushed [her] toe down" to try to increase the motion in the "big toe joint" and "[she] performed motion exercises."  The Veteran related using the "Dyna Splint" and moving her toe up and down for five months that provided approximately 15 percent relief of her symptoms and provided "a little more motion."  The Veteran related using a surgical shoe, New Balance shoe gear, Orthopedic shoe gear, and inserts from December 2004 until her surgery in June 2005.  She indicated that, between her revisional surgery, physical therapy, Naprosyn, Flexeril , and custom orthotics, she experienced approximately 60 to 75 percent improvement in the pain on the bottom of her right foot.  

The Veteran related that, overtime, the right big toe began to "purchase" the ground again.  The Veteran relates that she had continued to wear her orthopedic shoe gear, orthotics, and take Naprosyn. and Flexeril to help control her symptoms with 60 to 75 percent relief.  She indicated that she had been experiencing "sharp" pain under the fourth metatarsal head since October 2006 and related that "it feels like there is a, lump sticking out and the pain is similar to what [she] was feeling under [her] third metatarsal head .before surgery."  The Veteran reported that her average daily pain was a 6 out of 10 under the fourth metatarsal head and that she would get occasional sharp twinges in her first and second toes during weather changes.  The Veteran related that she was awaiting "Thermocork" inserts with a metatarsal cut-out to help with her symptoms and continued to take the Naprosyn and Flexeril.  She denied the use of crutches, canes, walkers, or wheelchairs, and used orthotics and orthopedic shoe gear daily.  

The Veteran related that she was employed by VA and experienced increased symptoms while having to walk or stand for prolonged periods of times.  She related that she had lost "a lot" of time from work secondary to surgeries, medical appointments, and as a result of the pain in her feet, however she was unable to quantify.  She did not describe special measures that she took at work for the foot pain.  The Veteran related that she had had difficulty performing her activities of living (i.e. showering, dressing, doing dishes, cleaning, etc.) with ongoing "sharp" pains in both feet.  She indicated that, in addition to her pain she experienced, fatigue, weakness, lack of endurance, and loss of motion in her feet.  The Veteran related that all of the above had an impact on her foot conditions.  

On physical examination, the Veteran presented in orthopedic shoe gear with orthotics.  On vascular examination, there was DP/PT (dorsalis pedis, posterior tibial pulses) 2/4; CFT immediate digits one, two, three, four, and, five.  There was no edema and there was positive pedal hair growth.  Skin temperature was warm to cool,  proximal to distal.  There were no varicosities or telangiectasias.  On dermatologic examination, there were no open lesions or racerated webspaces:  On there was hyperkeratosis (callous) on the plantar medial first metatarsal head and posterior lateral calcaneous.  There was a cicatrix (scar) overlying the medial aspect of the first metatarsophalangeal joint measuring 7.0 centimeters (cm) by 0.1 cm on the dorsal aspect of the first metatarsophalangeal joint measuring 8.0 cm by 0.2 cm, dorsal aspect of the second metatarsophalangeal joint measuring 5.1cm by 0.1cm, and dorsal aspect of the third metatarsophalangeal joint measuring 4.0 cm by 0.2 cm in diameter.  All cicatrix's were flat, superficial, nonelevated, and nondepressed without pain to direct palpation.  On neurologic examination, proprioception was intact as well as light touch.  Achilles and patellar DTR 2/4.  There were no spasms and there was no clonus.  

On musculoskeletal examination, manual muscle testing revealed anterior tibial 5/5 without pain, posterior tibial 5/5 without pain, peroneals 5/5 without pain, hallucial extensors and flexors without pain, and digital extensors and flexors 4/5, without pain.  On biomechanical examination, there was nonweightbearing on the right. There was no decrease in height of the medial longitudinal arch; lateral deviation of the first, second, third, and fourth digit at the metatarsophalangeal joint and second digit at the proximal interphalangeal joint, or extension contracture at the second distal interphalangeal joint.  There was limited dorsiflexion and plantarflexion of the first metatarsophalangeal joint and second proximal and distal interphalangeal joint.  There was also limited dorsiflexion of the second metatarsophalangeal joint.  There was no pain or crepitus with range of motion of the ankle joint; subtalar joint; midtarsal joint; metatarsophalangeal joints two, three, four, and five; hallux interphalangeal joint, and proximal/distal interphalangeal joints two, three, four, and five.  There was pain to palpation of the first interspace and inferior aspect of the second distal interphalangeal joint.  There was tenderness to palpation at the inferior aspect of the fourth metatarsal head and dorsal aspect of the third metatarsophalangeal joint.  There was no pain to palpation of the achilles tendon; peroneal tendons; sinus tarsi; anterior talo-fibular ligament; posterior talo-fibular ligament; calcaneal fibular ligament; anterior inferior tiblo-fibular ligament; deltoid ligament; posterior tibial tendon; medial calcaneal tubercle; medial band of the plantar fascia; and inferior aspect of metatarsal heads one, two, three, and five.

On range of motion testing the Veteran had right ankle plantarflexion from 0 to 60 degrees with no pain (active motion) and 0 to 62 degrees with no pain (passive motion).  The Veteran had first metatarsophalangeal joint dorsiflexion from 0 to 52 degrees (active and 0 to 56 degrees (passive) as well as plantarflexion from 0 to 28 degrees (active) and 0 to 4 degrees (passive).  

The assessment was right hallux limitus post bunionectomy and right hallux valgus.  The examiner wrote that the Veteran continued to experience loss of motion and pain in the right first metatarsophalangeal joint secondary to surgery.  The examiner wrote that the Veteran's pain and loss of motion were the major functional impact on her condition.  The Veteran had moderate functional loss secondary to pain and loss of motion and the examiner was unable to elicit fatigue or lack of endurance during the evaluation.  The Veteran also had transfer pain inferior to the fourth metatarsal head secondary to her previous surgeries.  Significantly, it was noted that the examiner had reviewed the claims file in connection with the examination.

During the May 2013 VA examination, the Veteran reported that during the last 12 months, the pain level in both feet had increased.  She stated that the pain level was equivalent in both feet and she reported frequent "burning sensation" on the plantar aspect of both feet with episodes of "sharp pain" of the dorsal aspect of the right great toe.  The Veteran reported that when standing to get up out of a chair that putting additional pressure on the right great toe will increase pain level in her right foot.  She reported that standing to get up out of a chair once, or even with multiple repetitions of standing to get up out of a chair, would increase bilateral foot pain an equivalent amount.  The Veteran stated that after standing in one position for 20 minutes that "pressure" on her feet would cause a significant increase in pain in both feet, equal bilaterally.  She denied any effect on her feet on sitting in a chair and reaching down to grasp and retrieve an object off the floor.  The Veteran reported that when raking leaves recently that both feet hurt the most of any part of her body during this activity, and she needed to rest after 30 minutes of raking because of increased back and bilateral feet pain.  The Veteran reported that when operating a motor vehicle her right foot hurts more with needing to push down on the accelerator, and this pain was concentrated across the metatarsal head region of her right foot.  She stated that when driving 2.5 hours, she normally would stop twice because of increasing right foot pain while driving.  

The Veteran stated that she could probably get up on her tiptoes once, but that multiple repetitions of this activity would definitely increase bilateral foot pain.  She denied any effect of her feet on picking up and carrying a 12 pack of soda 30-40 feet.  The Veteran reported that when sitting in a chair, any pressure on her feet would increase bilateral foot pain, and she also noticed that while sitting in a chair that weather changes will increase her general foot pain level.  She reported that after walking four blocks maximum, she would need to stop because of increased bilateral foot pain.  She treated her bilateral foot disorders with Advil, shoe inserts, and special accommodative shoes and her response to this treatment was fair to good with no side effects.  

On physical examination, it was noted that the Veteran did not have Morton's neuroma or metatarsalgia.  There were also no hammer toes.  There was evidence of hallux valgus, hallux rigidus of a mild or moderate severity level on the right.  There was also evidence of pes cavus, specifically increased medial arch weigh bearing and nonweightbearing bilateral foot.  There was definite tenderness under the metatarsal head but there was no effect on plantar fascia, dorsiflexion, or varus deformity due to pes cavus.  There was no evidence of malunion or nonunion of tarsal or metatarsal bones and no other foot injury or bilateral weak foot.  

Other pertinent physical findings of the right foot included, 2+ out of 4 dorsalis pedis and posterior tibial pulses, decreased range of motion in dorsiflexion and plantarflexion first and second toes with normal range of motion otherwise toes 3 through 5, no digital or webspace ulcerations, tenderness to palpation plantar aspect
of all 5 metatarsophalangeal joints, with passive dorsiflexion of the toes and palpation of the arch region no complaint of pain or palpable nodularity, no pain with palpation anterior aspect of left heel, 10 x 15 millimeters (mm) callus medial aspect of the first metatarsophalangeal joint, 35 degree valgus deviation right great toe (moderate hallux valgus), no unusual calluses noted, toenails normal.

There was a well-healed scar dorsal aspect of the second toe, overlying
metatarsophalangeal joint, measuring 3.5 cm in total length and 1 mm in
width.  There was also a well-healed scar medial aspect adjacent plantar surface of first metatarsophalangeal joint measuring 3 cm in total length and 1 mm in maximal width.  Finally, there was a well-healed scar dorsomedial aspect of first toe extending from PIP (proximal interphalangeal) joint onto proximal dorsal foot measuring 8.5 cm in total length and 1 to 2 mm in maximal width.  These scars were well healed, not elevated, not depressed, and nontender.  There was no erythema or drainage and no nodularity.  

The Veteran did not use an assistive device due to her right foot disability.  The examiner wrote that, due to the Veteran's right foot condition, there was no functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  X-ray examination revealed degenerative or traumatic arthritis.  It was noted that the Veteran's right foot condition impacted her ability to work.   

Review of the VA outpatient treatment records dated through May 2013 and private treatment reports dated through December 2013 do not contain findings pertinent to the service-connected right foot disorder describing a level of disability therein significantly different than that demonstrated on the reports from the VA examinations discussed above.

In her February 2008 notice of disagreement, the Veteran stated that she was continuing to have problems with her 4th metatarsal of the right foot.  Specifically, she wrote that, when she drove, she would feel a lump under her foot and it hurt.  She also continued to have pain and problems with her right foot after the surgeries in 2004 and 2005.  She was given new inserts and also prescribed gel inserts for the heels of both feet by the doctors at the VAMC Podiatry Clinic.  She also wrote that her gait was "still off," contending that her gait continue to be a contributing factor in the pain that she suffered daily with her feet, knees and back.  The Veteran wrote that her claim could be evaluated analogous to DC 5276 and that she should be awarded a 30 percent rating for pronounced symptomology, specifically loss of motion and pain in the right first metatarsophalangeal joint secondary to surgery; moderate function loss secondary to pain and loss of motion, and transfer
pain inferior to the fourth metatarsal head secondary to my previous surgeries.   Additionally, the Veteran noted a March 2007 x-ray showing bilateral mild dorsal and plantar calcaneal spurring which, according to the Veteran, indicates arthritis
and that the arthritis is caused by her altered gait from the pain she experiences.

Based on the foregoing, the Board finds that, for the entire appeal period, the Veteran's right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints does not meet the criteria for a rating higher than 20 percent.  Significantly, as 10 percent is the maximum rating under DC 5280, a higher rating is not possible under that code.  While DC 5283 does provide for a rating higher than 20 percent, there is no evidence of severe malunion or nonunion of the tarsal or metatarsal bones.   As above, the May 2013 VA examiner described the Veteran's hallux valgus and hallux rigidus to be of a "mild or moderate severity level on the right."  Furthermore, there was no evidence of malunion or nonunion of tarsal or metatarsal bones and no other foot injury or bilateral weak foot.  

The Board also finds that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  DC 5281 for severe unilateral hallux rigidus and DC 5282 for hammertoes each provide a maximum disability rating of 10 percent.  The other diagnostic codes applicable to foot disorders, DC 5276 for acquired flatfoot, DC 5277 for weak foot, DC 5278 for claw foot, also do not apply to the Veteran's service-connected right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints since the Veteran is not separately service-connected for any of these disorders.  

The Board has also determined that the Veteran is not entitled to a 30 percent rating under DC 5284 as the Veteran's disability picture does not more nearly approximate a severe foot disability.  See 38 C.F.R. § 4.7.  For comparison purposes, in order to warrant separate a 30 percent evaluation for one foot under the provisions of DC 5276, for pronounced acquired flatfoot there would need to be objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.  Similarly, a 30 percent evaluation is assigned under the provisions of DC 5278, for pes cavus, there would need to be marked contraction of plantarfascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  38 C.F.R. 
§ 4.71a, DC 5278.  The Veteran's right foot disability does not involve the extensive symptomatology needed for a 30 percent evaluation under DC 5276 or 5278.  As such, she likewise does not meet the criteria for a severe foot disability.  Moreover, to assign a separate rating would be tantamount to pyramiding as the Veteran is already receiving a 20 percent rating based on moderately severe symptomatology.  

Regarding the DeLuca criteria, since the Veteran is in receipt of the highest disability rating possible for hallux valgus, DeLuca is not for application.  See Johnston v. Brown, 10 Vet. App. 80 (1997). 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of her right foot disability and notes that her lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the Veteran's right foot disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of her service-connected right foot disability. 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right foot disability; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.



Extra-schedular Consideration

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.   An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board notes that, in addition to degenerative joint disease of the lumbar spine and right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints, the Veteran is in receipt of service connection for residuals of a hysterectomy, depressive disorder, degenerative disk disease of the cervical spine, removal of the left ovary, chronic sinusitis, herpes simplex, scars of the right foot, bilateral ankle tendonitis, fibrocystic breast surgery, chronic bronchitis, scars from breast surgery, and scars from hysterectomy.  Recently, in Johnson v. Shinseki, __ F.3d __, No. 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for an increased rating for lumbar spine and right disorders are the only increased rating claims to be adjudicated at this time, these are the only disabilities that must be considered in the extraschedular analysis.

In this regard, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to the Veteran's specific, rated disabilities of degenerative joint disease of the lumbar spine and right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In this case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected degenerative joint disease of the lumbar spine and right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his musculoskeletal disorders of the lumbar spine and right foot, which includes pain and loss of motion as well as the functional impairment resulting from such symptoms, either singularly or in combination.  

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's back and right foot disabilities.  Specifically, such require application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  Consequently, the Board finds that there are no additional symptoms of the Veteran's service-connected disabilities to warrant an extra-schedular rating.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected degenerative joint disease of the lumbar spine and right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints at issue is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

New and material evidence having been received, the claims of entitlement to service connection for gastroenteritis, headaches, and a left foot disability are reopened.

Service connection for headaches is denied.

Service connection for a left foot disability is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for obstructive sleep apnea is denied.

A rating in excess of 20 percent for degenerative joint disease of the lumbar spine, L4-L5, is denied.  

A rating in excess of 20 percent for right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Gastroenteritis

With regard to the gastroenteritis issue, the Veteran was afforded a VA stomach examination in May 2013.  The examination revealed no diagnosis of irritable bowel syndrome or gastroenteritis and no medical opinion was provided as to whether the claimed gastroenteritis was caused by active duty status due to the lack of a current diagnosis.  However, the May 2013 VA examiner noted that a review of private medical records dated during the pendency of this appeal shows that, in June 2010, the Veteran presented with two days of loose stools with a diagnosis of gastroenteritis.  

Unfortunately, the Board finds that an addendum opinion is necessary to decide the case.  Specifically, in light of a current diagnosis during the appeal period, i.e., in June 2010, a remand is necessary in order to obtain an addendum opinion reconciling such diagnosis with the finding of no diagnosis at the May 2013 examination and, if such cannot be reconciled, an opinion regarding the etiology of the Veteran's gastroenteritis is necessary.  McClain, supra.  

Thoracic spine disorder

With regard to the thoracic spine issue, the Veteran was afforded a VA spine examination in May 2013.  The examination revealed no diagnosis of a thoracic spine condition and no medical opinion was provided as to whether the claimed thoracic spine disorder was caused by active duty status due to the lack of a current diagnosis.  However, the May 2013 VA examiner noted that a review of thoracolumbar x-rays from December 2006 reported mild spondylosis (DJD) of the lower thoracic spine otherwise negative (there was no mention of previously radiographically identified lumbar DJD in this report, thus question accuracy of this
x-ray reading.).  Furthermore, a VAMC Decatur radiology report dated in March 2007 shows an impression of "focal area of increased density within the anterior aspect of the T12 vertebral body. This may represent a bone island."

Unfortunately, the Board finds that an addendum opinion is necessary to decide the case.  Specifically, in light of a current diagnosis during the appeal period, i.e., in December 2006 and March 2007, a remand is necessary in order to obtain an addendum opinion reconciling such diagnosis with the finding of no diagnosis at the May 2013 examination and, if such cannot be reconciled, an opinion regarding the etiology of the Veteran's thoracic spine disorder is necessary.  McClain, supra.  

TDIU

Finally, as indicated in the Introduction, the issue of entitlement to a TDIU is considered part and parcel of the Veteran's increased rating claims.  See Rice, supra.  However, the Board finds that further development is necessary for a fair adjudication of the TDIU aspect of the claim.  Therefore, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU.  Furthermore, an opinion regarding whether such disabilities, either singularly or jointly, render the Veteran unemployable should be obtained.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Furthermore, 

In addition to degenerative joint disease of the lumbar spine and right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints, the Veteran is also service-connected for depressive disorder NOS, residuals of a hysterectomy, degenerative disk disease of the cervical spine, removal of the left ovary, chronic sinusitis, herpes simplex, scars of the right foot, bilateral ankle tendonitis, fibrocystic breast surgery, chronic bronchitis, scars from breast surgery, and scars from hysterectomy.  

The Board acknowledges that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib, supra.  Following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore, supra, that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board. The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon her employability.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate her TDIU claim.

2. Return the claims file to the VA examiner who conducted the Veteran's May 2013 VA general examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the May 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

After reviewing the record, the examiner should offer an opinion as to the following:

Gastroenteritis

(A)  The examiner should identify all diagnoses of a gastrointestinal disorder present since May 2006.  In this regard, he or she should reconcile the finding of no diagnosis of a gastrointestinal disorder at the May 2013 VA examination with the June 2010 diagnosis of gastroenteritis.  

(B)  For any gastrointestinal disorder diagnosed since May 2006, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of gastroenteritis and the continuity of symptomatology since service.  

Thoracic Spine Disorder

(A)  The examiner should identify all diagnoses of a thoracic spine disorder present since May 2006.  In this regard, he or she should reconcile the finding of no diagnosis of a thoracic spine disorder at the May 2013 VA examination with diagnoses of spondylosis (DJD) of the lower thoracic spine in December 2006 and increased density within the anterior aspect of the T12 vertebral body in March 2007.

(B)  For any thoracic spine disorder diagnosed since May 2006, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of a thoracic spine disorder and the continuity of symptomatology since service.  

All Service-Connected Disabilities

The examiner is advised that the Veteran is service-connected for the following disabilities: degenerative joint disease of the lumbar spine; right hallux limitus/extensus status post bunionectomy and degenerative joint disease of the right first and second metatarsophalangeal joints; depressive disorder NOS; residuals of a hysterectomy; degenerative disk disease of the cervical spine; removal of the left ovary; chronic sinusitis; herpes simplex; scars of the right foot; bilateral ankle tendonitis; fibrocystic breast surgery; chronic bronchitis; scars from breast surgery; and scars from hysterectomy.

The examiner is requested to describe the Veteran's employment history.  Thereafter, the examiner should assess the functional impairment caused by the Veteran's service-connected disabilities in the aggregate (i.e., jointly), on her ordinary activities, to include her employability, taking into consideration his level of education, special training, and previous work experience, but not her age or any impairment caused by nonservice-connected disabilities.  

A complete rationale should be provided for all opinions offered.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


